RICE, J.,
Concurring. — I concur, in the result reached by the chief justice. I base my concurrence upon the failure of respondent, plaintiff below, to prove title to the hack in question. The evidence shows that at the time the hack was purchased it became community property. The respondent claimed to have a separate interest in two horses, which were community property unless she had the separate interest *464claimed. She testified that she owned two pigs, the proceeds of which became a part of the purchase price of the horses. Since she failed to trace any of her separate funds into the purchase price of the pigs, her claim to a separate interest in the horses failed. The husband of respondents testified that after he purchased the team respondent wanted “a claim on the horses, and I told her, ‘no,’ she already had two pigs into the hack; she could put the other two pigs into the hack and I would keep the team and she could have the hack. ’ ’ In other words, there is no contention that the husband made her a gift of the hack, but the transaction amounted to an attempted trade of his community interest in the hack for her community interest in the team.
I think, under Rev. Codes, sections 2676 and 2680, such a transaction could not have the effect of divesting the property right in the hack of its community character. The hack was acquired after marriage, and was not acquired by the respondent as a gift, nor with the proceeds of her separate property. Under our statutes it must be held to have been community property.
In my view there was no substantial conflict in the evidence on the essential points involved in the case.